In a support proceeding pursuant to article 4 of the Family Court Act, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Nassau County, dated July 2, 1974, made after a hearing, as, in modifying a prior support order of the same court, fixed July 8, 1974 as the effective date of the reduction in certain child support payments. Order reversed insofar as appealed from, on the law, without costs, and effective date of said reduction fixed at March 14, 1974. Except under exceptional circumstances, not here present, a father is not chargeable with the support of a child after the date the child attaines majority (Family Ct. Act, § 413; People ex rel. Gardner v Gardner, 39 AD2d 735, affd. 32 NY2d 884; cf. Seaman r Seaman, 37 AD2d 551). Gulotta, P. J., Rabin, Hopkins Munder and Shapiro, JJ., concur.